DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirements among Inventions I, II, III, and IV, and among the species, limited to those combinations that require at least the 11 components set forth in claim 1 (limited to the 11-component combination, or the 11 + other components), as set forth in the Office action mailed on 5/1/2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I, II, III and IV is withdrawn and the species election requirement among the species (for all combinations that require, at a minimum, the combination of allowed claim 1) is withdrawn.  Claims 3-5, 8, 11, 29, 58, 62, 66-67, 73, 80-81, directed to non-elected inventions and/or non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 64 and 76, directed to non-elected species (and non-elected invention, claim 76) remain withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claim 64 and 76, directed to species, non-elected without traverse (claim 64), or a non-elected invention, claim 76, dependent from claim 64.  Accordingly, claims 64 and 76 have been cancelled.  The Examiner notes the amendment filed 6/8/2022 removes lactose and lutein from claim 64 and does not use “further comprising” type transition language; the recited components are construed as the full scope of the claimed formula.  Accordingly, the claim does not require all components of allowable claim 1, and thus, is not eligible for rejoinder.  Claim 76, dependent from claim 64, also does not require all the limitations of an allowable claim, and is, thus, also not eligible for rejoinder.  Accordingly, the claims have been canceled.  
See MPEP 821.02:
When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As previously discussed, the amended concentration ranges for 9 of the 11 recited ingredients of claim 1 are not suggested or obvious over previously applied prior art.  The current claim amendment overcomes the prior New Matter rejection by specifying ranges that have support in the disclosure.
Regarding the current claim amendment, the Examiner notes that the lower concentration endpoint of each of claim 1, h), i) and j) components is 0.1 g/L, but in apparent conflict, the wherein clause after j) requires a minimum of 0.1 g/L of the sum of h) i) and j) concentrations.  The Examiner construes the wherein clause combination to require the sum of concentrations of each of h), i) and j) concentrations; i.e., the minimum amount of the wherein clause of the combination is 0.3 g/L (0.1 + 0.1 + 0.1 g/L), based on recited minimums of each of the three components.  Thus, the metes and bounds of the claim (and claims dependent therefrom) are not indefinite, the range of line 10 on p. 3 of the reply (2nd page of claim 1) requires 0.3-1.0 g/L as the sum of the combination.
The Examiner notes with respect to judicial exceptions under 35 USC 101, that 10 of the 11 ingredients of claim 1 are natural products, which can be isolated from natural sources, e.g., humans, cows, and plant sources (each of the 10 ingredients is a product of nature; combinations of products of nature corresponds to a judicial exception; see Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature")).  The concentrations of each of 8 of the ingredients recited do not modify these components so that they are no longer products of nature.  However, polydextrose is not a naturally occurring material; it is a synthetic fiber material (see Raninen et al. (“Dietary fiber type reflects physiological functionality: comparison of grain fiber, inulin, and polydextrose”; 2011; Nutrition Reviews; Vol. 69(1):9–21; doi:10.1111/j.1753-4887.2010.00358.x), p. 10, 2nd paragraph; p. 13, 3rd paragraph).  Therefore, as a whole, the claims are not construed to be products of nature (tying up the combination of natural products), but are more than the combination of 10 products of nature, and satisfy section 101.
Regarding potential obviousness double patenting over claims of Application No. 17/347,977, instant claim 1 requires two additional components, polydextrose and osteopontin, not required by copending claims 1; copending dependent claim 27 appears to be the only copending claim that does not encompass instant claimed formulations; amounts of other ingredients overlap or are within the instant claimed ranges, in the copending claimed ranges, with the exception of instant lactose and lutein, which do not require any specific amounts in instant claim 1, but do in copending claim 1.  The instant claims correspond to embodiments narrower than, but within or overlapping partially within the scope of the copending claims (encompassing in the case of lactose and lutein amounts), and the claims would be obvious over each other.  However, the instant application has an earlier effective filing date.  Per MPEP 804(I)(B)(1)(b), the application with the earliest effective filing will be permitted to issue as a patent.  Therefore, the provisional NSDP does not apply at time of instant allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611